DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office correspondence.

Specification
The disclosure is objected to because of the following informalities: 
There seems to be a typing mistake in the instant application specification in Para [0111], line (14), where it recites the following: “…, a second field includes a field label 616, a mapping expression 612, …”  As disclosed in Figure 6 of the instant application, the examiner notes that the mapping expression for the second field should be element 618 rather than the recited 616.
Appropriate correction is required.

Claim Objections
Claims 2, 9 and 16 are objected to because of the following informalities:
The aforementioned claims recite the following abbreviated limitation: “SQL”.   While the abbreviated acronym “SQL” is detailed in the instant application specification to reference structured query language (SQL) statements, for example in paragraph [0051], however the examiner requests that this acronym is to be clearly recited/spelled-out at the first time referred-to in the aforementioned claims recitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, 15 and 20 are rejected under 35 U.S.C 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding claim 1 (and similarly claims 8 and 15): 
Step 1: The claims are directed to a process/method or a system for generating content ( e.g., recommendations) from dynamically-mapped data. Recommendation objects are records (similar to accounts and contacts) that are processed by action strategies and are associated with process flows. Action strategies determine when to present recommendations and what content to include using business rules, predictive models, and other data sources. The result of this process is context-specific recommendations that are presented to end users. 
Step 2A, Prong One: Independent claim 1 (and similarly claims 8 and 15) recite a process to receive a request for generating a recommendation object.   In this context, a person can certainly communicate with another person requesting recommendation based on some sort of interaction.  Further, the claim point out that related data to the requested recommendation is allocated, for which a person reasonably can allocate certain information relating to process of evaluating an input to make a decision, which is again a mental process.  Furthermore, the claim point out that additional information can be allocated in another location, i.e. table, that has some relevance to the requested recommendation, which is fairly a mental process as a person can examine such additional information and make a decision based on what kind of recommendation is being requested.  To conclude, the claim recites the limitation of “mapping” this information gathered in the previous steps into the recommendation object. In this context, as a person receives information to use to apply a certain process, this person can related the information at hand and associate such information with the target recommendation being requested, which is again a mental process.  
Such process of gathering information, examining information, applying process/steps to this  information, and making a decision based on such information are nothing more than setting forth the limitations as abstract ideas grouping of a mental process.

Step 2A, Prong Two:  Furthermore, and looking at the independent claim 1 (and similarly claims 8 and 15), the additional elements recited in these claims are: “database system”, “processing device”, “memory”, and “storage medium”; for which the additional elements of using a computer(s) to receive data, process data (locally or distributed), compare and then present results are steps that amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
The additional elements of using a computer to gather information, examine information, apply process/steps to this  information, and make a decision based on such information amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).

The aforementioned claim(s) recite the following additional extra-solution activities: “receiving, by a processing device …”, “retrieving, by the processing device, …”, and “generating, by the processing device, …”; and storing the return value in the form data structure”.  In this context, these activities are data manipulation activities for simply enabling a user to manipulate information/data, which are considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, for example, a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent, see MPEP 2106.05(g).

Step 2B:  The additional elements recited in the aforementioned claims are: “database system”, “processing device”, “memory”, and “storage medium”; the additional elements of using a computer(s) to receive data, process data (locally or distributed), compare and then present information are steps that amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(d).
The additional element of using a computer to gather information, examine information, apply process/steps to this  information, and make a decision based on such information amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of Abstract Ideas.  Accordingly, the claim recites abstract ideas.
Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim(s) is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2017/0236131 A1) issued to NATHENSON (hereinafter as “NATHENSON”), and in view of US Patent Application Publication (US 2021/0064676 A1) issued to Rawal et al. (hereinafter as “RAWAL”).
Regarding claim 1, NATHENSON teaches a computer-implemented method comprising: 
receiving, by a processing device of a database system, a first request to generate a recommendation object (NATHENSON Para. [0020]: “…, the invention is directed to a system for generating a recommendation of a product for a customer or a suggested action for the customer to take, and for providing guidance to a customer service representative regarding the presentation of the recommendation or suggested action to the customer, ...”; and
Para. [0024]: “…, access data representing a customer's interactions with the organization from the database or data store; [0025] process the accessed data, including implementing a decision process to generate the recommendation or the suggested action; [0026] generate a workflow or process for interacting with the customer to enable the organization's representative to present the recommendation or suggested action to the customer”; and
Para. [0050]: “Embodiments of the inventive system and methods employ various data processing and analysis techniques to generate recommended actions for companies and for their employees (such as customer service or sales representatives) when interacting with customers.”, 
the examiner notes that the reference discloses system and methods for generating a recommendation of product or action to a customer based on a customer interactions wherein the reference discloses in Fig. 4 a process flow taking input data to generate recommendation, to that of  a request to generate recommendation object); 
retrieving, by the processing device, recommendation data from a first database table to include in the recommendation object (NATHENSON Para. [0020]: “…, the invention is directed to a system for generating a recommendation of a product for a customer or a suggested action for the customer to take, and for providing guidance to a customer service representative regarding the presentation of the recommendation or suggested action to the customer, where the system includes: [0021] a database or data store containing a plurality of records, the plurality of records including records corresponding to customer interactions with an organization providing the products, and records corresponding to the business operations of the organization; [0022] a processor programmed with a set of instructions, wherein when executed by the processor, the instructions cause the system to [0023] access data representing a status of an aspect of the organization's business operations from the database or data store; [0024] access data representing a customer's interactions with the organization from the database or data store; [0025] process the accessed data, including implementing a decision process to generate the recommendation or the suggested action”, 
the examiner notes that the reference accesses the customer interactive data to generate recommendation to that of retrieving recommendation data from a first database table to include in the recommendation object) ; 
receiving, by the processing device, a second request to retrieve additional data to include in the recommendation object (NATHENSON Para. [0017]: “Embodiments of the inventive system, and methods provide the ability to access and process real-time data, such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), … to provide an integrated shopping experience for end users, such as a vendor's customers. “; and
Fig. 4, Para. [0121]: “…, the sources of data that are processed in order to identify possible actions and generate recommendations may include product data (element 408) and supply chain data (element 410). This data may be obtained from the underlying database that contains the information reflecting the operational status of a business. Note that other sources of data may also be accessed and processed (e.g., sales/CRM data, HR data, loyalty group data, financial data, etc.) as part of generating a recommendation”; and
Para. [0141]: “…, inputs to the data analysis and decision processes may include customer data, product data, supply chain data, or financial operating data, among others. One aspect of the inventive system and methods is to not only leverage the techniques to generate recommendations, but to do so in a manner which ranks possible suggestions by taking into account the predicted outcomes and ordering them according to a rule or heuristic (such as by the likelihood of success in producing a desired outcome).”, 
the examiner notes that the additional input data from product data or others might be used to generate the recommendation to that customer to that of identifying additional data to include in the recommendation); 
identifying, by the processing device, the additional data in a second database table that is stored separately from the first database table (NATHENSON Para. [0017]: “Embodiments of the inventive system, and methods provide the ability to access and process real-time data, such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), … to provide an integrated shopping experience for end users, such as a vendor's customers. “; and
Fig. 4, Para. [0121]: “…, the sources of data that are processed in order to identify possible actions and generate recommendations may include product data (element 408) and supply chain data (element 410). This data may be obtained from the underlying database that contains the information reflecting the operational status of a business. Note that other sources of data may also be accessed and processed (e.g., sales/CRM data, HR data, loyalty group data, financial data, etc.) as part of generating a recommendation”; and
Para. [0141]: “…, inputs to the data analysis and decision processes may include customer data, product data, supply chain data, or financial operating data, among others. One aspect of the inventive system and methods is to not only leverage the techniques to generate recommendations, but to do so in a manner which ranks possible suggestions by taking into account the predicted outcomes and ordering them according to a rule or heuristic (such as by the likelihood of success in producing a desired outcome).”, 
the examiner notes that product data or supply chain data are additional data); 
generating, by the processing device, the recommendation object to include the recommendation data from the first database table (NATHENSON Para. [0046]: “The recommendations may include not only products that are expected to be of interest to a customer, but also “hints” or a suggested workflow for the service representative that are intended to increase the likelihood of the customer making a purchase or engaging in another desired action.”; and 
Para. [0052]: “The recommendation(s) may balance product recommendations (data not requested by the shopper) with product data or other information actively requested by the shopper”; and
Fig. 4, Para. [0125]: “Once one or more recommended actions have been identified or generated, the process illustrated in FIG. 4 may determine if one or more of those actions may be implemented by an automated process (as suggested by step or stage 412). If an automated execution is possible (as indicated by the “Yes” branch of step or stage 412), then the process may initiate a workflow to execute that action (as suggested by step or stage 414). Such actions may include, but are not limited to, generating a message for delivery by text or email, contacting a service representative and requesting that certain information be provided to the customer, providing/shipping a sample of a new product to the customer, automatically processing an adjustment to a customer's loyalty or credit account, etc.”).

However, NATHENSON does not explicitly teach mapping, by the processing device, the additional data to one or more fields of the recommendation object.  
But, RAWAL teaches mapping, by the processing device, the additional data to one or more fields of the recommendation object (RAWAL Fig. 2/Fig. 5, Para. [0071]: “The recommendation 226 is then passed from the variable recommendation module 224 to a mapping module 228. The mapping module 228 is configured to map the web content variable to a data element based on the recommendation (block 514). The mapping module 228, for instance, may be configured to output a user interface 232, via which, a user input 234 is received to indicate a correct mapping between the web content variable and a data element of the plurality of data elements 220.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of NATHENSON (disclosing workflow/scripting system and method) to include the teachings of RAWAL (disclosing methods  for mapping of content variables to data elements supported by an analytics system) and arrive at a method to map data to a particular object of interest.  One of ordinary skill in the art would have been motivated to make this combination because by associating different content variables, such as how the functionality of those variables is described in text of the content, and then mapping these data elements to an object of interest, as a result, the techniques described may improve efficiency of onboarding of huge content to arrive at the desired recommended outcome, as recognized by (RAWAL Abstract, Para. [0004]-[0006]). In addition, the references of NATHENSON and RAWAL teach features that are directed to analogous art and they are directed to the same field of endeavor of analytical recommendation processes.

Regarding claim 2, the combination of NATHENSON and RAWAL teaches the limitations of claim 1.  Further, NATHENSON teaches wherein mapping the additional data comprises generating SQL statements to retrieve the additional data of the second database table, wherein the recommendation object is hydrated with the additional data at runtime (NATHENSON Para. [0017]: “Embodiments of the inventive system, and methods provide the ability to access and process real-time data, such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), …, to provide an integrated shopping experience for end users, such as a vendor's customers”; and
Fig. 2, Para. [0078]: “Each tenant data store 226 may contain tenant-specific data that is used as part of providing a range of tenant-specific business services or functions, including but not limited to ERP, CRM, eCommerce, Human Resources management, payroll, etc. Data stores may be implemented with any suitable data storage technology, including structured query language (SQL) based relational database management systems (RDBMS).”, 
the examiner notes that the reference discloses that data is processed in real-time data utilizing SQL to that of additional data is provided at run-time).  

Regarding claim 3, the combination of NATHENSON and RAWAL teaches the limitations of claim 2. Further, NATHENSON teaches wherein the additional data is stored as a structured data object, and wherein the mapping of the additional data is agnostic to a data hierarchy of the structured data object (NATHENSON Para. [0057]: “…, the inventive system and methods may include one or more of the following data/information and functional capabilities: [0058] All of a vendor's/merchant's/platform-tenant's customer data contained in a structured data storage and access element (such as a database), and associated with (though not necessarily a part of) the customer record(s) and the sales orders.”).  

Regarding claim 4, the combination of NATHENSON and RAWAL teaches the limitation of claim 1.  Further, RAWAL teaches wherein the additional data is mapped to the recommendation object without duplicating the additional data in the first database table (RAWAL discloses in Fig. 4 mapping structure that depicts an example of a user interface output to accept user inputs to map a web content variable to a respective data element of a plurality of data elements included in the recommendation of FIG. 3, which shows no duplication of data as such).  

Regarding claim 5, the combination of NATHENSON and RAWAL teaches the limitations of claim 1.  Further, NATHENSON teaches comprising: generating for presentation, by the processing device, a graphical user interface (GUI) that visually represents retrieval of the recommendation data, retrieval of additional data for 40Attorney Docket No. 30442.0028 (4519US) inclusion in the recommendation object, mapping of the additional data, and generation of the recommendation object as a process flow (NATHENSON Fig. 2, Para. [0077]: “The distributed computing service/platform (which may also be referred to as a multi-tenant business data processing platform) 208 may include multiple processing tiers, including a user interface tier 216, an application server tier 220, and a data storage tier 224. The user interface tier 216 may maintain multiple user interfaces 217, including graphical user interfaces and/or web-based interfaces.”; and
Fig. 4, Para. [0121]: “…, the sources of data that are processed in order to identify possible actions and generate recommendations may include product data (element 408) and supply chain data (element 410). This data may be obtained from the underlying database that contains the information reflecting the operational status of a business. Note that other sources of data may also be accessed and processed (e.g., sales/CRM data, HR data, loyalty group data, financial data, etc.) as part of generating a recommendation”; and
Para. [0141]: “…, inputs to the data analysis and decision processes may include customer data, product data, supply chain data, or financial operating data, among others.”).  

Regarding claim 6, the combination of NATHENSON and RAWAL teaches the limitations of claim 5.  Further, NATHENSON teaches wherein each of the retrieval of the recommendation data, the retrieval of additional data for inclusion in the recommendation object, the mapping of the additional data, and the generation of the recommendation object is visually represented as a node within the process flow (NATHENSON Fig. 4, Para. [0115]: “FIG. 4 is a flow chart or flow diagram illustrating aspects of a process, method, operation, or function that may be used when implementing an embodiment of the invention. Note that the data referenced in the flowchart refers to one or more of product or product related data, customer or customer related data, or business operations data, such as that identified in the example table (and/or its equivalents or corresponding data).”).  

Regarding claim 7, the combination of NATHENSON and RAWAL teaches the limitations of claim 6.  Further, NATHENSON teaches wherein the mapping of the additional data is visually represented as a map node which links nodes representative of the retrieval of the additional data and the generation of the recommendation object (NATHENSON Fig. 4, Para. [0115]: “FIG. 4 is a flow chart or flow diagram illustrating aspects of a process, method, operation, or function that may be used when implementing an embodiment of the invention. Note that the data referenced in the flowchart refers to one or more of product or product related data, customer or customer related data, or business operations data, such as that identified in the example table (and/or its equivalents or corresponding data).”).  

Regarding claim 8, NATHENSON teaches a database system comprising: a processing device; and a memory device coupled to the processing device, the memory device having instructions stored thereon that, in response to execution by the processing device (NATHENSON Para. [0044]: “…, the present invention may be embodied in whole or in part as a system, as one or more methods, or as one or more apparatuses or devices. …, one or more of the operations, functions, processes, or methods described herein may be implemented by one or more suitable processing elements (such as a processor, microprocessor, CPU, controller, etc.)…”), cause the processing device to: 
receive a first request to generate a recommendation object (NATHENSON Para. [0020]: “…, the invention is directed to a system for generating a recommendation of a product for a customer or a suggested action for the customer to take, and for providing guidance to a customer service representative regarding the presentation of the recommendation or suggested action to the customer, ...”; and
Para. [0024]: “…, access data representing a customer's interactions with the organization from the database or data store; [0025] process the accessed data, including implementing a decision process to generate the recommendation or the suggested action; [0026] generate a workflow or process for interacting with the customer to enable the organization's representative to present the recommendation or suggested action to the customer”; and
Para. [0050]: “Embodiments of the inventive system and methods employ various data processing and analysis techniques to generate recommended actions for companies and for their employees (such as customer service or sales representatives) when interacting with customers.”, 
the examiner notes that the reference discloses system and methods for generating a recommendation of product or action to a customer based on a customer interactions wherein the reference discloses in Fig. 4 a process flow taking input data to generate recommendation, to that of  a request to generate recommendation object); 
retrieve recommendation data from a first database table to include in the recommendation object (NATHENSON Para. [0020]: “…, the invention is directed to a system for generating a recommendation of a product for a customer or a suggested action for the customer to take, and for providing guidance to a customer service representative regarding the presentation of the recommendation or suggested action to the customer, where the system includes: [0021] a database or data store containing a plurality of records, the plurality of records including records corresponding to customer interactions with an organization providing the products, and records corresponding to the business operations of the organization; [0022] a processor programmed with a set of instructions, wherein when executed by the processor, the instructions cause the system to [0023] access data representing a status of an aspect of the organization's business operations from the database or data store; [0024] access data representing a customer's interactions with the organization from the database or data store; [0025] process the accessed data, including implementing a decision process to generate the recommendation or the suggested action”, 
the examiner notes that the reference accesses the customer interactive data to generate recommendation to that of retrieving recommendation data from a first database table to include in the recommendation object); 
receive a second request to retrieve additional data to include in the recommendation object (NATHENSON Para. [0017]: “Embodiments of the inventive system, and methods provide the ability to access and process real-time data, such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), … to provide an integrated shopping experience for end users, such as a vendor's customers. “; and
Fig. 4, Para. [0121]: “…, the sources of data that are processed in order to identify possible actions and generate recommendations may include product data (element 408) and supply chain data (element 410). This data may be obtained from the underlying database that contains the information reflecting the operational status of a business. Note that other sources of data may also be accessed and processed (e.g., sales/CRM data, HR data, loyalty group data, financial data, etc.) as part of generating a recommendation”; and
Para. [0141]: “…, inputs to the data analysis and decision processes may include customer data, product data, supply chain data, or financial operating data, among others. One aspect of the inventive system and methods is to not only leverage the techniques to generate recommendations, but to do so in a manner which ranks possible suggestions by taking into account the predicted outcomes and ordering them according to a rule or heuristic (such as by the likelihood of success in producing a desired outcome).”, 
the examiner notes that the additional input data from product data or others might be used to generate the recommendation to that customer to that of identifying additional data to include in the recommendation); 
identify the additional data in a second database table that is stored separately from the first database table (NATHENSON Para. [0017]: “Embodiments of the inventive system, and methods provide the ability to access and process real-time data, such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), … to provide an integrated shopping experience for end users, such as a vendor's customers. “; and
Fig. 4, Para. [0121]: “…, the sources of data that are processed in order to identify possible actions and generate recommendations may include product data (element 408) and supply chain data (element 410). This data may be obtained from the underlying database that contains the information reflecting the operational status of a business. Note that other sources of data may also be accessed and processed (e.g., sales/CRM data, HR data, loyalty group data, financial data, etc.) as part of generating a recommendation”; and
Para. [0141]: “…, inputs to the data analysis and decision processes may include customer data, product data, supply chain data, or financial operating data, among others. One aspect of the inventive system and methods is to not only leverage the techniques to generate recommendations, but to do so in a manner which ranks possible suggestions by taking into account the predicted outcomes and ordering them according to a rule or heuristic (such as by the likelihood of success in producing a desired outcome).”, 
the examiner notes that product data or supply chain data are additional data); 
generate the recommendation object to include the recommendation data from the first database table (NATHENSON Para. [0046]: “The recommendations may include not only products that are expected to be of interest to a customer, but also “hints” or a suggested workflow for the service representative that are intended to increase the likelihood of the customer making a purchase or engaging in another desired action.”; and 
Para. [0052]: “The recommendation(s) may balance product recommendations (data not requested by the shopper) with product data or other information actively requested by the shopper”; and
Fig. 4, Para. [0125]: “Once one or more recommended actions have been identified or generated, the process illustrated in FIG. 4 may determine if one or more of those actions may be implemented by an automated process (as suggested by step or stage 412). If an automated execution is possible (as indicated by the “Yes” branch of step or stage 412), then the process may initiate a workflow to execute that action (as suggested by step or stage 414). Such actions may include, but are not limited to, generating a message for delivery by text or email, contacting a service representative and requesting that certain information be provided to the customer, providing/shipping a sample of a new product to the customer, automatically processing an adjustment to a customer's loyalty or credit account, etc.”).
However, NATHENSON does not explicitly teach map the additional data to one or more fields of the recommendation object.  
But, RAWAL teaches map the additional data to one or more fields of the recommendation object (RAWAL Fig. 2/Fig. 5, Para. [0071]: “The recommendation 226 is then passed from the variable recommendation module 224 to a mapping module 228. The mapping module 228 is configured to map the web content variable to a data element based on the recommendation (block 514). The mapping module 228, for instance, may be configured to output a user interface 232, via which, a user input 234 is received to indicate a correct mapping between the web content variable and a data element of the plurality of data elements 220.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of NATHENSON (disclosing workflow/scripting system and method) to include the teachings of RAWAL (disclosing methods  for mapping of content variables to data elements supported by an analytics system) and arrive at a method to map data to a particular object of interest.  One of ordinary skill in the art would have been motivated to make this combination because by associating different content variables, such as how the functionality of those variables is described in text of the content, and then mapping these data elements to an object of interest, as a result, the techniques described may improve efficiency of onboarding of huge content to arrive at the desired recommended outcome, as recognized by (RAWAL Abstract, Para. [0004]-[0006]). In addition, the references of NATHENSON and RAWAL teach features that are directed to analogous art and they are directed to the same field of endeavor of analytical recommendation processes.

Regarding claim 9, the combination of NATHENSON and RAWAL teaches the limitations of claim 8. Further, NATHENSON teaches wherein to map the additional data, the processing device is to further generate SQL statements to retrieve the additional data of the second 41Attorney Docket No. 30442.0028 (4519US) database table, and wherein the recommendation object is hydrated with the additional data at runtime (NATHENSON Para. [0017]: “Embodiments of the inventive system, and methods provide the ability to access and process real-time data, such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), …, to provide an integrated shopping experience for end users, such as a vendor's customers”; and
Fig. 2, Para. [0078]: “Each tenant data store 226 may contain tenant-specific data that is used as part of providing a range of tenant-specific business services or functions, including but not limited to ERP, CRM, eCommerce, Human Resources management, payroll, etc. Data stores may be implemented with any suitable data storage technology, including structured query language (SQL) based relational database management systems (RDBMS).”, 
the examiner notes that the reference discloses that data is processed in real-time data utilizing SQL to that of additional data is provided at run-time).  

Regarding claim 10, the combination of NATHENSON and RAWAL teaches the limitations of claim 9. Further, NATHENSON teaches wherein the additional data is stored as a structured data object, and wherein the mapping of the additional data is agnostic to a data hierarchy of the structured data object (NATHENSON Para. [0057]: “…, the inventive system and methods may include one or more of the following data/information and functional capabilities: [0058] All of a vendor's/merchant's/platform-tenant's customer data contained in a structured data storage and access element (such as a database), and associated with (though not necessarily a part of) the customer record(s) and the sales orders.”).  

Regarding claim 11, the combination of NATHENSON and RAWAL teaches the limitations of claim 8. Further, RAWAL teaches wherein the processing device is to map the additional data to the recommendation object without duplicating the additional data in the first database table (RAWAL discloses in Fig. 4 mapping structure that depicts an example of a user interface output to accept user inputs to map a web content variable to a respective data element of a plurality of data elements included in the recommendation of FIG. 3, which shows no duplication of data as such).  

Regarding claim 12, the combination of NATHENSON and RAWAL teaches the limitations of claim 8. Further, NATHENSON teaches wherein the processing device is to further: generate for presentation a graphical user interface (GUI) that visually represents retrieval of the recommendation data, retrieval of additional data for inclusion in the recommendation object, mapping of the additional data, and generation of the recommendation object as a process flow (NATHENSON Fig. 2, Para. [0077]: “The distributed computing service/platform (which may also be referred to as a multi-tenant business data processing platform) 208 may include multiple processing tiers, including a user interface tier 216, an application server tier 220, and a data storage tier 224. The user interface tier 216 may maintain multiple user interfaces 217, including graphical user interfaces and/or web-based interfaces.”; and
Fig. 4, Para. [0121]: “…, the sources of data that are processed in order to identify possible actions and generate recommendations may include product data (element 408) and supply chain data (element 410). This data may be obtained from the underlying database that contains the information reflecting the operational status of a business. Note that other sources of data may also be accessed and processed (e.g., sales/CRM data, HR data, loyalty group data, financial data, etc.) as part of generating a recommendation”; and
Para. [0141]: “…, inputs to the data analysis and decision processes may include customer data, product data, supply chain data, or financial operating data, among others.”).  

Regarding claim 13, the combination of NATHENSON and RAWAL teaches the limitations of claim 12. Further, NATHENSON teaches wherein the processing device is to visually represent each of the retrieval of the recommendation data, the retrieval of additional data for inclusion in the recommendation object, the mapping of the additional data, and the generation of the recommendation object as a node within the process flow (NATHENSON Fig. 4, Para. [0115]: “FIG. 4 is a flow chart or flow diagram illustrating aspects of a process, method, operation, or function that may be used when implementing an embodiment of the invention. Note that the data referenced in the flowchart refers to one or more of product or product related data, customer or customer related data, or business operations data, such as that identified in the example table (and/or its equivalents or corresponding data).”).  

Regarding claim 14, the combination of NATHENSON and RAWAL teaches the limitations of claim 13. Further, NATHENSON teaches wherein the processing device is to visually represent the mapping of the additional data as a map node that links nodes representative of the retrieval of the additional data and the generation of the recommendation object (NATHENSON Fig. 4, Para. [0115]: “FIG. 4 is a flow chart or flow diagram illustrating aspects of a process, method, operation, or function that may be used when implementing an embodiment of the invention. Note that the data referenced in the flowchart refers to one or more of product or product related data, customer or customer related data, or business operations data, such as that identified in the example table (and/or its equivalents or corresponding data).”).  

Regarding claim 15, NATHENSON teaches a non-transitory computer-readable storage medium having instructions encoded thereon which (NATHENSON Para. [0044]: “…, the present invention may be embodied in whole or in part as a system, as one or more methods, or as one or more apparatuses or devices. …, one or more of the operations, functions, processes, or methods described herein may be implemented by one or more suitable processing elements (such as a processor, microprocessor, CPU, controller, etc.)…”; and Para. [0148]: “The software code may be stored as a series of instructions, or commands on a computer readable medium, …”), when executed by a processing device, cause the processing device to: 
receive a first request to generate a recommendation object (NATHENSON Para. [0020]: “…, the invention is directed to a system for generating a recommendation of a product for a customer or a suggested action for the customer to take, and for providing guidance to a customer service representative regarding the presentation of the recommendation or suggested action to the customer, ...”; and
Para. [0024]: “…, access data representing a customer's interactions with the organization from the database or data store; [0025] process the accessed data, including implementing a decision process to generate the recommendation or the suggested action; [0026] generate a workflow or process for interacting with the customer to enable the organization's representative to present the recommendation or suggested action to the customer”; and
Para. [0050]: “Embodiments of the inventive system and methods employ various data processing and analysis techniques to generate recommended actions for companies and for their employees (such as customer service or sales representatives) when interacting with customers.”, 
the examiner notes that the reference discloses system and methods for generating a recommendation of product or action to a customer based on a customer interactions wherein the reference discloses in Fig. 4 a process flow taking input data to generate recommendation, to that of  a request to generate recommendation object); 
retrieve recommendation data from a first database table to include in the recommendation object (NATHENSON Para. [0020]: “…, the invention is directed to a system for generating a recommendation of a product for a customer or a suggested action for the customer to take, and for providing guidance to a customer service representative regarding the presentation of the recommendation or suggested action to the customer, where the system includes: [0021] a database or data store containing a plurality of records, the plurality of records including records corresponding to customer interactions with an organization providing the products, and records corresponding to the business operations of the organization; [0022] a processor programmed with a set of instructions, wherein when executed by the processor, the instructions cause the system to [0023] access data representing a status of an aspect of the organization's business operations from the database or data store; [0024] access data representing a customer's interactions with the organization from the database or data store; [0025] process the accessed data, including implementing a decision process to generate the recommendation or the suggested action”, 
the examiner notes that the reference accesses the customer interactive data to generate recommendation to that of retrieving recommendation data from a first database table to include in the recommendation object); 
receive a second request to retrieve additional data to include in the recommendation object (NATHENSON Para. [0017]: “Embodiments of the inventive system, and methods provide the ability to access and process real-time data, such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), … to provide an integrated shopping experience for end users, such as a vendor's customers. “; and
Fig. 4, Para. [0121]: “…, the sources of data that are processed in order to identify possible actions and generate recommendations may include product data (element 408) and supply chain data (element 410). This data may be obtained from the underlying database that contains the information reflecting the operational status of a business. Note that other sources of data may also be accessed and processed (e.g., sales/CRM data, HR data, loyalty group data, financial data, etc.) as part of generating a recommendation”; and
Para. [0141]: “…, inputs to the data analysis and decision processes may include customer data, product data, supply chain data, or financial operating data, among others. One aspect of the inventive system and methods is to not only leverage the techniques to generate recommendations, but to do so in a manner which ranks possible suggestions by taking into account the predicted outcomes and ordering them according to a rule or heuristic (such as by the likelihood of success in producing a desired outcome).”, 
the examiner notes that the additional input data from product data or others might be used to generate the recommendation to that customer to that of identifying additional data to include in the recommendation); 
identify the additional data in a second database table that is stored separately from the first database table (NATHENSON Para. [0017]: “Embodiments of the inventive system, and methods provide the ability to access and process real-time data, such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), … to provide an integrated shopping experience for end users, such as a vendor's customers. “; and
Fig. 4, Para. [0121]: “…, the sources of data that are processed in order to identify possible actions and generate recommendations may include product data (element 408) and supply chain data (element 410). This data may be obtained from the underlying database that contains the information reflecting the operational status of a business. Note that other sources of data may also be accessed and processed (e.g., sales/CRM data, HR data, loyalty group data, financial data, etc.) as part of generating a recommendation”; and
Para. [0141]: “…, inputs to the data analysis and decision processes may include customer data, product data, supply chain data, or financial operating data, among others. One aspect of the inventive system and methods is to not only leverage the techniques to generate recommendations, but to do so in a manner which ranks possible suggestions by taking into account the predicted outcomes and ordering them according to a rule or heuristic (such as by the likelihood of success in producing a desired outcome).”, 
the examiner notes that product data or supply chain data are additional data); 
generate the recommendation object to include the recommendation data from the first database table (NATHENSON Para. [0046]: “The recommendations may include not only products that are expected to be of interest to a customer, but also “hints” or a suggested workflow for the service representative that are intended to increase the likelihood of the customer making a purchase or engaging in another desired action.”; and 
Para. [0052]: “The recommendation(s) may balance product recommendations (data not requested by the shopper) with product data or other information actively requested by the shopper”; and
Fig. 4, Para. [0125]: “Once one or more recommended actions have been identified or generated, the process illustrated in FIG. 4 may determine if one or more of those actions may be implemented by an automated process (as suggested by step or stage 412). If an automated execution is possible (as indicated by the “Yes” branch of step or stage 412), then the process may initiate a workflow to execute that action (as suggested by step or stage 414). Such actions may include, but are not limited to, generating a message for delivery by text or email, contacting a service representative and requesting that certain information be provided to the customer, providing/shipping a sample of a new product to the customer, automatically processing an adjustment to a customer's loyalty or credit account, etc.”).
However, NATHENSON does not explicitly teach map the additional data to one or more fields of the recommendation object.  
But, RAWAL teaches map the additional data to one or more fields of the recommendation object (RAWAL Fig. 2/Fig. 5, Para. [0071]: “The recommendation 226 is then passed from the variable recommendation module 224 to a mapping module 228. The mapping module 228 is configured to map the web content variable to a data element based on the recommendation (block 514). The mapping module 228, for instance, may be configured to output a user interface 232, via which, a user input 234 is received to indicate a correct mapping between the web content variable and a data element of the plurality of data elements 220.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of NATHENSON (disclosing workflow/scripting system and method) to include the teachings of RAWAL (disclosing methods  for mapping of content variables to data elements supported by an analytics system) and arrive at a method to map data to a particular object of interest.  One of ordinary skill in the art would have been motivated to make this combination because by associating different content variables, such as how the functionality of those variables is described in text of the content, and then mapping these data elements to an object of interest, as a result, the techniques described may improve efficiency of onboarding of huge content to arrive at the desired recommended outcome, as recognized by (RAWAL Abstract, Para. [0004]-[0006]). In addition, the references of NATHENSON and RAWAL teach features that are directed to analogous art and they are directed to the same field of endeavor of analytical recommendation processes.

Regarding claim 16, the combination of NATHENSON and RAWAL teaches the limitations of claim 15. Further, NATHENSON teaches wherein to map the additional data, the instructions further cause the processing device to generate SQL statements to retrieve the additional data of the second database table, and wherein the recommendation object is hydrated with the additional data at runtime (NATHENSON Para. [0017]: “Embodiments of the inventive system, and methods provide the ability to access and process real-time data, such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), …, to provide an integrated shopping experience for end users, such as a vendor's customers”; and
Fig. 2, Para. [0078]: “Each tenant data store 226 may contain tenant-specific data that is used as part of providing a range of tenant-specific business services or functions, including but not limited to ERP, CRM, eCommerce, Human Resources management, payroll, etc. Data stores may be implemented with any suitable data storage technology, including structured query language (SQL) based relational database management systems (RDBMS).”, 
the examiner notes that the reference discloses that data is processed in real-time data utilizing SQL to that of additional data is provided at run-time).  

Regarding claim 17, the combination of NATHENSON and RAWAL teaches the limitations of claim 16. Further, NATHENSON teaches wherein the additional data is stored as a structured data object, and wherein the mapping of the additional data is agnostic to a data hierarchy of the structured data object (NATHENSON Para. [0057]: “…, the inventive system and methods may include one or more of the following data/information and functional capabilities: [0058] All of a vendor's/merchant's/platform-tenant's customer data contained in a structured data storage and access element (such as a database), and associated with (though not necessarily a part of) the customer record(s) and the sales orders.”).  

Regarding claim 18, the combination of NATHENSON and RAWAL teaches the limitations of claim 15. Further, RAWAL teaches wherein the instructions further cause the processing device to map the additional data to the recommendation object without duplicating the additional data in the first database table (RAWAL discloses in Fig. 4 mapping structure that depicts an example of a user interface output to accept user inputs to map a web content variable to a respective data element of a plurality of data elements included in the recommendation of FIG. 3, which shows no duplication of data as such).  

Regarding claim 19, the combination of NATHENSON and RAWAL teaches the limitations of claim 15. Further, NATHENSON teaches wherein the instructions further cause the processing device to: generate for presentation a graphical user interface (GUI) that visually represents retrieval of the recommendation data, retrieval of additional data for inclusion in the recommendation object, mapping of the additional data, and generation of the recommendation object as a process flow (NATHENSON Fig. 2, Para. [0077]: “The distributed computing service/platform (which may also be referred to as a multi-tenant business data processing platform) 208 may include multiple processing tiers, including a user interface tier 216, an application server tier 220, and a data storage tier 224. The user interface tier 216 may maintain multiple user interfaces 217, including graphical user interfaces and/or web-based interfaces.”; and
Fig. 4, Para. [0121]: “…, the sources of data that are processed in order to identify possible actions and generate recommendations may include product data (element 408) and supply chain data (element 410). This data may be obtained from the underlying database that contains the information reflecting the operational status of a business. Note that other sources of data may also be accessed and processed (e.g., sales/CRM data, HR data, loyalty group data, financial data, etc.) as part of generating a recommendation”; and
Para. [0141]: “…, inputs to the data analysis and decision processes may include customer data, product data, supply chain data, or financial operating data, among others.”).  

Regarding claim 20, the combination of NATHENSON and RAWAL teaches the limitations of claim 19. Further, NATHENSON teaches wherein the instructions further cause the processing device to:  43Attorney Docket No. 30442.0028 (4519US) visually represent each of the retrieval of the recommendation data, the retrieval of additional data for inclusion in the recommendation object, the mapping of the additional data, and the generation of the recommendation object as a node within the process flow; and visually represent the mapping of the additional data as a map node that links nodes representative of the retrieval of the additional data and the generation of the recommendation object (NATHENSON Fig. 4, Para. [0115]: “FIG. 4 is a flow chart or flow diagram illustrating aspects of a process, method, operation, or function that may be used when implementing an embodiment of the invention. Note that the data referenced in the flowchart refers to one or more of product or product related data, customer or customer related data, or business operations data, such as that identified in the example table (and/or its equivalents or corresponding data).”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Downing et al. ; (US-8560494-B1); “Methods for visual data importing.”
Franz ; (US-20190303446-A1); “Methods for creating and managing dynamic elements.”
Lotlikar et al. ; (US-20150032508-A1); “GUI interactive system for recommending products to  customers.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/07/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162   


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162